Title: From John Quincy Adams to Thomas Boylston Adams, 14 December 1807
From: Adams, John Quincy
To: Adams, Thomas Boylston



Washington 14. Decr: 1807.

Your’s of the 3d: instt: came to hand the night before last; I am perfectly satisfied with your sales of my wood—I had a little kindness for the grove in the rear of the brook, and if circumstances should carry me back to the house of our nativity, shall miss the prospect which it furnished; but your reasons for disposing of it are substantial, and I suppose a young growth will come up, instead of that which is now to be removed.
I have enclosed the Journals and Documents of the present Session from time to time, to your father, though not with so much regularity as heretofore—I have been so much engaged, while in Senate, as well as at home, that I have not so frequently enclosed the papers, as they appeared, but have suffered them to accumulate too much—And I have not enclosed Newspapers, as I take only one published here, which during the Session I keep on file—for the purpose of referring to it—I will however endeavour to get you a Newspaper, and forward it as often as I can.
Your questions to the great land-animal are more than he will answer—But his magnificent projects of Conquest, are like Hodge’s Razors, made to sell—You will see that he has many other plans equally wise and splendid with that for the reduction of Jamaica, without either navy or army—Thus he is about to enrich all the indigent heroes of our Revolution—to arm the whole body of the militia, and to provide a formidable train of field Artillery, all by the magic of his Eloquence, without the application of the usual physical means—It is all a strife of grandiloquence; for which many others besides him are contending, but of which he continues to bear away the palm.
Mr: Quincy and myself yesterday presented the Boston petition for the modification, suspension or repeal of the non-importation Act—A Petition from Philadelphia for the repeal had been refused a reference in the House of Representatives, for some unlucky hints of the sentiments entertained by the petitioners respecting the general policy of the Administration—But the Boston Petition was so guarded and so reasonable, that it was referr’d to a Committee in Senate, not on my motion, but on that of Genl: Smith of Maryland—without a division—And after that the Petition from Philadelphia was referr’d to the same Committee—I believe the Administration would be well satisfied if the Act could be made to vanish from the memory of Mankind, as easily as it can be torn out of the Statute-Book—But there it is, and how they can get rid of it, without seeming to shrink from their own measures is the difficulty—I presume the act will be modified, but not repealed—
The attack upon the Chesapeake has been disavowed, and all pretensions to search a National ship for deserters disclaimed in terms as explicit as the English Language can afford, by Mr: Canning in his correspondence with Mr: Monroe—I feel some satisfaction at this, because I have been subjected to no small obloquy, and have been written at in almost all the newspapers in Boston, and in pamphlets too for maintaining that principle against Americans!!—But I am not prepared to put the fortunes of this Country upon the die of War, for the unqualified pretension of protecting all men without exception on board our merchant vessels—Still less for the pretence of protecting Deserters from foreign Ships public or private—Yet for this we must wage war now if for any thing; the great question of the search of the Chesapeake being abandoned by Britain, and therefore taken from under us.
The British Proclamation brings indeed very near to an issue the general question of impressment from our merchant vessels—How, or whether we shall parry it I am not yet informed—There may be a question in fact, still more dissolution difficult of solution—The Revenge before and after her mission to England touched at Brest—Here has been all along the hook in my opinion, upon which our ultimate policy would depend, and I have some reason to say to you that our Peace or war with G.B—now rests neither upon the British nor upon the American Government—It will be settled by him who settles every thing.
Love and duty to all friends—
